In re Lierman, Cynthia Anne Latour;— Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, Family Court Parish of East Baton Rouge, No. 92,170; to the Court of Appeal, First Circuit, No. 00 CW 0083.
Granted. The trial judge’s reasons for disallowing the children to testify go to the weight of the evidence and not to the children’s competency to testify. Accordingly, the judgment of the trial court finding the teenage children in this case incompetent to testify at the custody hearing is reversed. See La.R.S. 13:3665, La. Code Evid. art. 601;_ see also La.Ch.Code art. 134(9). Case remanded to the trial court for further proceedings.
CALOGERO, C.J., not on panel.